 



Exhibit 10.1

EMAK WORLDWIDE, INC.
EIGHTH AMENDMENT AND WAIVER
TO CREDIT AGREEMENT

          This EIGHTH AMENDMENT AND WAIVER TO CREDIT AGREEMENT (this
“Agreement”) is dated as of March 30, 2005 and entered into by and among EMAK
Worldwide, Inc. (formerly known as Equity Marketing, Inc.), a Delaware
corporation (“Company”), the financial institutions listed on the signature
pages hereof (“Lenders”), Bank of America, N.A., as administrative agent for
Lenders (“Administrative Agent”), Equity Marketing Hong Kong, Ltd., a Delaware
corporation (“EMHK”), Corinthian Marketing, Inc., a Delaware corporation
(“CMI”), Equity Marketing, Inc., a Delaware corporation (“EMI”), Upshot, Inc., a
Delaware corporation (“Upshot”), SCI Promotion, Inc., a Delaware corporation
(“SCI”), Logistix, Inc., a Delaware corporation (“Logistix”), Pop Rocket, Inc.,
a Delaware corporation (“Pop Rocket”), EMAK Worldwide Service Corp., a Delaware
corporation (“EMAK Worldwide”), and Johnson Grossfield, Inc., a Delaware
corporation (“JGI”), EMAK Hong Kong Limited, a Hong Kong company (“EMAK Hong
Kong”), and EMAK China Limited, a Hong Kong company (“EMAK China”, and together
with Company, EMHK, CMI, EMI, Upshot, SCI, Logistix, Pop Rocket, EMAK Worldwide,
JGI and EMAK Hong Kong, “Grantors”), is made with reference to that certain
Credit Agreement dated as of April 24, 2001, as amended by that certain First
Amendment dated as of November 14, 2001, that certain Second Amendment dated as
of February 8, 2002, that certain Third Amendment and Waiver dated as of
September 30, 2002, that certain Fourth Amendment dated as of November 14, 2003,
that certain Fifth Amendment dated as of April 26, 2004, that certain Sixth
Amendment dated as of August 12, 2004 and that certain Seventh Amendment and
Waiver dated as of November 15, 2004 (as so amended, the “Credit Agreement”), by
and among Company, Lenders and Administrative Agent, and to the Security
Agreement described below. Capitalized terms used herein without definition
shall have the same meanings herein as set forth in the Credit Agreement.

RECITALS

          WHEREAS, Company and Lenders desire to amend the Credit Agreement as
set forth below;

          WHEREAS, Company and Lenders desire that Lenders waive Company’s
compliance with certain provisions of the Credit Agreement; and

          WHEREAS, Grantors and Lenders desire to amend that certain Security
Agreement dated as of April 24, 2001, as amended by that certain First Amendment
to Security Agreement dated as of September 30, 2002, by and among Grantors and
Administrative Agent on behalf of Lenders (as so amended, the “Security
Agreement”);

          NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the parties hereto agree as follows:

1



--------------------------------------------------------------------------------



 



     Section 1. AMENDMENTS TO CREDIT AGREEMENT AND SECURITY AGREEMENT

          1.1 Amendments to Section 1.01. Defined Terms

          (A) Section 1.01 of the Credit Agreement is hereby amended by adding
thereto the following definition, which shall be inserted in proper alphabetical
order:

          “‘Consolidated Total Liabilities’ means, as of any date of
determination, total liabilities of Borrower and its Subsidiaries on a
consolidated basis as determined in accordance with GAAP.”

          “‘Consolidated Tangible Net Worth’ means, as of any date of
determination, (i) total assets of Borrower and its Subsidiaries on a
consolidated basis as determined in accordance with GAAP minus (ii) the sum of
(a) total liabilities of Borrower and its Subsidiaries on a consolidated basis
as determined in accordance with GAAP plus (b) Intangible Assets.”

          “‘Eighth Amendment and Waiver to Credit Agreement’ means that certain
Eighth Amendment and Waiver to Credit Agreement dated as of March 30, 2005, by
and among Borrower, certain Subsidiaries of Borrower, Lenders and Administrative
Agent.”

          “‘Eighth Amendment Effective Date’ means that effective date of that
certain Eighth Amendment and Waiver to Credit Agreement.”

          “‘Intangible Assets” means assets of Borrower and its Subsidiaries on
a consolidated basis that are considered to be intangible assets under GAAP,
including customer lists, goodwill, copyrights, trade names, trademarks,
patents, franchises and licenses.

          “‘SOFA’ means a secured over-advanced facility.”

          “‘SOFA Portion’ means, as of any date of determination during the SOFA
Period, that portion of the Outstanding Obligations on such date which exceeds
the Borrowing Base then in effect.”

          “‘SOFA Period’ means a period from and including May 1, 2005 to and
excluding July 31, 2005.”

          (B) The definition of “Applicable Amount” is hereby amended by adding
the following fourth proviso after the table:

          “; provided further, that to the extent that the SOFA Portion is
greater than zero, such SOFA Portion shall be attributed to Eurodollar Rate
Loans then outstanding and to the extent that such SOFA Portion is greater than
the aggregate principal amount of Eurodollar Rate Loans then outstanding, then
to Base Rate Loans then outstanding and the Applicable Amount for SOFA Portion
of Revolving Loans which are Eurodollar Rate Loans shall be 3.00% and the
Applicable Amount for SOFA Portion of Revolving Loans (without duplication)
which are Base Rate Loans shall be 1.25% during the SOFA Period”.

2



--------------------------------------------------------------------------------



 



          (C) The definition of “Applicable Average Commitment Amount” is hereby
amended by deleting the reference to “15% of the outstanding principal amount of
the Combined Commitments” contained therein and substituting “15% of the average
amount of the Outstanding Obligations for such Fiscal Quarter” therefor.

          (D) The definition of “Eligible Inventory Advance Rate” is hereby
amended by deleting it in its entirety therefrom and substituting the following
therefor:

          “‘Eligible Inventory Advance Rate’ means 0%.”

          (E) The definition of “Maturity Date” is hereby amended by deleting
the reference to “June 30, 2005” contained therein and substituting “March 31,
2006” therefor.

          1.2 Amendment to Section 2: The Commitments and Extensions of Credit

          (A) Subsection 2.01(a) of the Credit Agreement is hereby amended by
(1) adding the following provisos at the end of the second sentence of such
subsection 2.01(a):

          “; provided, that from and including March 30, 2005, the aggregate
amount of the Revolving Loan Commitments shall be automatically reduced to
$20,000,000”,

          and (2) adding the following at the end of clause (iii) appearing at
the end of such subsection 2.01(a):

          “(or, during the SOFA Period, the lesser of (1) the combined Revolving
Loan Commitments then in effect (as reduced from time to time pursuant to
Section 2.05 or 2.06 or otherwise), or (2) the Borrowing Base then in effect
plus, at any time that the Borrowing Base is greater than or equal to
$15,000,000, $3,000,000)”.

          (B) Subsection 2.03(a) of the Credit Agreement is hereby amended by
adding the following at the end of clause (ii) of such subsection 2.03(a):

          “(or, during the SOFA Period, the lesser of (1) the combined Revolving
Loan Commitments then in effect (as reduced from time to time pursuant to
Section 2.05 or 2.06 or otherwise), or (2) the Borrowing Base then in effect
plus, at any time that the Borrowing Base is greater then or equal to
$15,000,000, $3,000,000)”.

          (C) Subsection 2.04(a) of the Credit Agreement is hereby amended by
adding the following at the end of such subsection 2.04(a):

          “(or, during the SOFA Period, the lesser of (1) the combined Revolving
Loan Commitments then in effect (as reduced from time to time pursuant to
Section 2.05 or 2.06 or otherwise), or (2) the Borrowing Base then in effect
plus, at any time that the Borrowing Base is greater then or equal to
$15,000,000, $3,000,000)”.

          (D) Subsection 2.05(c) is hereby amended by adding at the end of the
phrase “(2) the Borrowing Base then in effect” appearing therein the following:

3



--------------------------------------------------------------------------------



 



          “(or, during the SOFA Period, the lesser of (1) the combined Revolving
Loan Commitments then in effect (as reduced from time to time pursuant to
Section 2.05 or 2.06 or otherwise), or (2) the Borrowing Base then in effect
plus, at any time that the Borrowing Base is greater then or equal to
$15,000,000, $3,000,000)”.

          1.3 Amendments to Section 6: Affirmative Covenants

          (A) Section 6.13 of the Credit Agreement is hereby amended by adding
at the end thereof the following:

          “Notwithstanding anything to the contrary in this Section 6.13,
(i) with respect to EMAK Europe Holdings Ltd., a United Kingdom company (“EMAK
Europe”), EMAK Hong Kong, EMAK China, EMAK Asia Holdings Company Limited, a Hong
Kong company, and Megaprint Group Limited, a United Kingdom company
(“Megaprint”), Borrower shall deliver, or cause to be delivered, to
Administrative Agent the applicable items set forth above (which shall include
an equitable charge governed by the law of the United Kingdom) on or prior to
May 15, 2005 and, (ii) with respect to EMI, Upshot, SCI, Logistix, Pop Rocket
and EMAK Worldwide, Borrower shall deliver, or cause to be delivered, to
Administrative Agent the applicable items set forth above on or prior to
April 19, 2005, including without limitation with respect to each such Domestic
Subsidiary, (a) the applicable items required by Section 4.01(iii) , 4.01(vi)
and 4.01(j) hereof (to the extent not delivered on or prior to the Eighth
Amendment Effective Date), (b) the legal opinions described in Section 6.13(c)
(which the Grantors hereby agree are being requested by Administrative Agent),
(c) executed Grant of Trademark Security Interest, Grant of Patent Security
Interest and Grant of Copyright Security Interest (in each case to the extent
required by Administrative Agent), and (d) collateral documents relating to Real
Property Assets of such Subsidiaries. Borrower hereby represents and warrant
that, as of the Eighth Amendment Effective Date, EMAK Europe does not hold any
assets other than stock of Megaprint, EMAK Europe Services Limited, a United
Kingdom company (“EMAK Europe Services”) and Prodesign Marketing Limited, a
United Kingdom company (“Prodesign”) and hereby covenants that, after the Eighth
Amendment Effective Date, it will not own any assets other than the stock of
Megaprint, EMAK Europe Services, Prodesign and Logistix Limited, a United
Kingdom company.”

          1.4 Amendments to Section 7: Negative Covenants

          (A) Section 7.06 of the Credit Agreement is hereby amended by deleting
the reference to “$28,000,000” contained therein and substituting “$15,000,000”
therefor.

          (B) Section 7.12 of the Credit Agreement is hereby amended as follows:

     (i) Subsection 7.12(a) is hereby amended by (1) deleting the reference to
“1.30:1.00” appearing at the end thereof and substituting “0.60:1.00” therefor,
and (2) adding the following proviso after the table:

          “; provided, that this Section 7.12(a) shall not apply for the Fiscal
Quarters ending on March 31, 2005, June 30, 2005 and September 30, 2005”.

4



--------------------------------------------------------------------------------



 



     (ii) Subsection 7.12(b) of the Credit Agreement is hereby amended by (1)
deleting the reference to “2.00:1.00” contained in clause (iv) thereof and
substituting “2.25:1.00” therefor, and (2) adding the following at the end
thereof:

          “; provided further, that this Section 7.12(b) shall not apply from
and including March 31, 2005 through and including December 30, 2005”.

     (iii) Subsection 7.12(c) of the Credit Agreement is hereby amended by
adding the following proviso:

          “; provided, that this Section 7.12(c) shall not apply for the Fiscal
Quarters ending on March 31, 2005, June 30, 2005 and September 30, 2005 (it
being agreed for purposes of clarification that (i) if as of December 31, 2005,
Consolidated Net Income were less than zero for both the Fiscal Quarter ending
on September 30, 2005 and December 31, 2005, then this Section 7.12 (c) shall
have been breached as of December 31, 2005 and (ii) if as of March 31, 2006,
Consolidated Net Income were less than zero for both the Fiscal Quarter ending
on December 31, 2005 and March 31, 2006, then this Section 7.12 (c) shall have
been breached as of March 31, 2006)”.

     (iv) Section 7.12 is hereby further amended by adding the following clauses
(d) through (f) at the end of such Section:

          “(d) Minimum Consolidated EBITDA. Permit the Consolidated EBITDA for
the one Fiscal Quarter period ending as of March 31, 2005, two Fiscal Quarters
period ending as of June 30, 2005, three Fiscal Quarters period ending as of
September 30, 2005 and four Fiscal Quarters period ending as of December 31,
2005 to be less than the correlative amount set forth below:

      Period Ending on   Minimum Consolidated EBITDA March 31, 2005  
($4,500,000) June 30, 2005   ($3,400,000) September 30, 2005   $100,000
December 31, 2005   $6,000,000

          (e) Minimum Consolidated Tangible Net Worth. Permit the Consolidated
Tangible Net Worth at any time from and including March 31, 2005 through and
including December 31, 2005 to be less than the correlative amount set forth
below:

      Period   Consolidated Tangible Net Worth March 31, 2005   $17,900,000
Fiscal Quarter Ending on June 30, 2005   $18,000,000 Fiscal Quarter Ending on
September 30, 2005   $20,000,000 Fiscal Quarter Ending on December 31, 2005  
$22,500,000

5



--------------------------------------------------------------------------------



 



          (f) Maximum Consolidated Total Liabilities to Consolidated Tangible
Net Worth Ratio. Permit the Consolidated Total Liabilities to Consolidated
Tangible Net Worth Ratio as of the last day of any Fiscal Quarter set forth
below to be more than the correlative ratio indicated:

          Consolidated Total Liabilities to Consolidated Fiscal Quarter Ending
on   Tangible Net Worth Ratio March 31, 2005   2.55:1.00 June 30, 2005  
3.00:1.00 September 30, 2005   3.50:1.00 December 31, 2005   3.15:1.00

          1.5 Amendments to Exhibit B: Compliance Certificate

          Exhibit B of the Credit Agreement is hereby amended by deleting it in
its entirety and substituting therefor the compliance certificate in the form of
Exhibit A attached hereto.

          1.6 Amendments to Security Agreement

          Section 1 of the Security Agreement is hereby amended by deleting the
second to last paragraph of such Section 1 in its entity and substituting the
following therefor:

          “Notwithstanding anything herein to the contrary (but subject to the
last sentence of this paragraph), in no event shall the Collateral include, and
no Grantor shall be deemed to have granted a security interest in (i) any of
such Grantor’s rights or interests in any license, contract or agreement to
which such Grantor is a party or any of its rights or interests thereunder to
the extent, but only to the extent, that such a grant would, under the terms of
such license, contract or agreement or otherwise, result in a breach of the
terms of, or constitute a default under any license, contract or agreement to
which such Grantor is a party (other than to the extent that any such term would
be rendered ineffective pursuant to the UCC, as it exists on the date of this
Agreement or as it may hereafter be amended, in the State of California or any
other applicable law (including the Bankruptcy Code) or principles of equity);
provided, that immediately upon the ineffectiveness, lapse or termination of any
such provision, the Collateral shall include, and such Grantor shall be deemed
to have granted a security interest in, all such rights and interests as if such
provision had never been in effect, or (ii) any real property leasehold, unless
a Grantor has executed a leasehold mortgage or leasehold deed of trust covering
such real property leasehold. Notwithstanding the foregoing, in no event shall
the forgoing sentence (or the operation thereof) exclude any Inventory or
Accounts from the Collateral.”

6



--------------------------------------------------------------------------------



 



     Section 2. WAIVER

          (A) Subject to the terms and conditions set forth herein and in
reliance on the representations and warranties of Company herein contained,
Lenders hereby waive compliance with the provisions of (i) subsection 7.12(a) of
the Credit Agreement to the extent, and only to the extent, that it applies to
the Fiscal Quarter ending December 31, 2004, (ii) subsection 7.12(b) of the
Credit Agreement to the extent, and only to the extent, that it applies from and
including October 1, 2004 to and including March 30, 2005, and (iii) subsection
7.12(c) of the Credit Agreement to the extent, and only to the extent, that it
applies to the Fiscal Quarter ending December 31, 2004.

          (B) Without limiting the generality of the provisions of Section 10.01
of the Credit Agreement, the waiver set forth above shall be limited precisely
as written and relates solely to the extent Company would otherwise be in
noncompliance with the provisions of subsections 7.12(a), 7.12(b) and 7.12(c) of
the Credit Agreement in the manner and to the extent described above, and
nothing in this Agreement shall be deemed to:

     (i) constitute a waiver of compliance by Company with respect to (i)
subsections 7.12(a), 7.12(b) and 7.12(c) of the Credit Agreement in any other
instance or (ii) any other term, provision or condition of the Credit Agreement
or any other instrument or agreement referred to therein (whether in connection
with this Agreement or otherwise); or

     (ii) prejudice any right or remedy that Administrative Agent or any Lender
may now have (except to the extent such right or remedy was based upon existing
defaults that will not exist after giving effect to this Agreement) or may have
in the future under or in connection with the Credit Agreement or any other
instrument or agreement referred to therein.

          (C) Except as expressly set forth herein, the terms, provisions and
conditions of the Credit Agreement and the other Loan Documents shall remain in
full force and effect and in all other respects are hereby ratified and
confirmed.

     Section 3. CONDITIONS TO EFFECTIVENESS

          Sections 1 and 2 of this Agreement shall become effective only upon
the satisfaction of the following conditions precedent (the date of satisfaction
of such conditions being referred to as the “Eighth Amendment Effective Date”:

          (A) On or before the Eighth Amendment Effective Date, Company shall
deliver to Lenders (or to Administrative Agent for Lenders) executed copies of
this Agreement signed by each Grantor.

          (B) On or before the Eighth Amendment Effective Date, each Grantor
shall have delivered the items described in Schedule A attached hereto.

          (C) On or before the Eighth Amendment Effective Date, Company shall
pay to Administrative Agent an amendment fee equal to $50,000.00.

7



--------------------------------------------------------------------------------



 



          (D) On or before the Eighth Amendment Effective Date, Company shall
pay to counsel to Administrative Agent all outstanding legal fees owing to
counsel to Administrative Agent (including fees accrued in connection with the
Eighth Amendment and amounts reasonably estimated to be incurred in connection
therewith).

     Section 4. COMPANY’S REPRESENTATIONS AND WARRANTIES

          In order to induce Lenders to enter into this Agreement and thereby
amend the Credit Agreement in the manner provided herein, Company represents and
warrants to each Lender that the following statements are true, correct and
complete:

          4.1 Corporate Power and Authority. Each Grantor has all requisite
corporate power and authority to enter into this Agreement and to carry out the
transactions contemplated by, and perform its obligations under, the Credit
Agreement as amended by this Agreement (as so amended, the “Amended Agreement”)
and the Security Agreement as amended by this Agreement (the “Amended Security
Agreement”).

          4.2 Authorization of Agreements. The execution and delivery of this
Agreement and the performance of the Amended Agreement and the Amended Security
Agreement have been duly authorized by all necessary corporate action on the
part of each Grantor.

          4.3 Binding Obligation. This Agreement, the Amended Agreement and the
Amended Security Agreement are, together, the legal, valid and binding
obligation of each Grantor party hereto or thereto, enforceable against it in
accordance with their terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles, and any instrument or
agreement required hereunder or by the Amended Agreement or the Amended Security
Agreement, in each case, when executed and delivered, will be similarly valid,
binding and enforceable.

          4.4 Incorporation of Representations and Warranties From Credit
Agreement and Security Agreement. The representations and warranties contained
in Section 5 of the Credit Agreement and in Section 4 of the Security Agreement
are true, correct and complete in all material respects, except to the extent
such representations and warranties specifically relate to an earlier date, in
which case they were true, correct and complete in all material respects on and
as of such earlier date.

          4.5 Absence of Default. No event has occurred and is continuing or
will result from the consummation of this Agreement that would constitute an
Event of Default or a Default.

     Section 5. MISCELLANEOUS

          5.1 Reference to and Effect on the Credit Agreement and the Other Loan
Documents.

8



--------------------------------------------------------------------------------



 



          (A) On and after the Eighth Amendment Effective Date, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or
words of like import referring to the Credit Agreement, and each reference in
the other documents entered pursuant to the Credit Agreement to the “Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement shall mean and be a reference to the Amended Agreement. On and
after the Eighth Amendment Effective Date, each reference in the Security
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import referring to the Security Agreement, and each reference in the other
documents entered pursuant to the Security Agreement to the “Security
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Security Agreement shall mean and be a reference to the Amended Security
Agreement.

          (B) Except as specifically amended by this Agreement, the Credit
Agreement, the Security Agreement and the other documents entered pursuant to
the Credit Agreement shall remain in full force and effect and are hereby
ratified and confirmed.

          (C) The execution, delivery and performance of this Agreement shall
not, except as expressly provided herein, constitute a waiver of any provision
of, or operate as a waiver of any right, power or remedy of Administrative Agent
or any Lender under the Credit Agreement or any of the other Loan Documents.

          5.2 Headings. Section and subsection headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose or be given any substantive effect.

          5.3 California Law. This Agreement shall be governed by, and shall be
construed and enforced in accordance with, the internal laws of the State of
California, without regard to conflicts of laws principles.

          5.4 Counterparts; Effectiveness. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document. This Agreement (other than the provisions of Sections 1 and 2
hereof, the effectiveness of which is governed by Section 3 hereof) shall become
effective upon the execution of a counterpart hereof by each Grantor and Lenders
and receipt by Company and Administrative Agent of written or telephonic
notification of such execution and authorization of delivery thereof.

     Section 6. ACKNOWLEDGEMENT AND CONSENT BY GUARANTORS

          Each of EMHK, CMI, EMI, Upshot, SCI, Logistix, Pop Rocket, EMAK
Worldwide, JGI, EMAK Hong Kong and EMAK China (“Guarantors”) hereby acknowledges
that it has read this Agreement and consents to the terms thereof, and hereby
confirms and agrees that, notwithstanding the effectiveness of this Agreement,
the obligations of each Guarantor under its applicable Subsidiary Guaranty shall
not be impaired or affected and the applicable

9



--------------------------------------------------------------------------------



 



Subsidiary Guaranty is, and shall continue to be, in full force and effect and
is hereby confirmed and ratified in all respects. Each Guarantor further agrees
that nothing in the Credit Agreement, this Agreement or any other Loan Document
shall be deemed to require the consent of such Guarantor to any future amendment
to the Credit Agreement.

[Remainder of page intentionally left blank]

10



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

     

  EMAK WORLDWIDE, INC.

  EQUITY MARKETING HONG KONG, LTD.

  CORINTHIAN MARKETING, INC.

  EQUITY MARKETING, INC.

  UPSHOT, INC.

  SCI PROMOTION, INC.

  LOGISTIX, INC.

  POP ROCKET, INC.

  EMAK WORLDWIDE SERVICE CORP.

  JOHNSON GROSSFIELD, INC.

  EMAK HONG KONG LIMITED

  EMAK CHINA LIMITED
 
   

  By:                                                             

  Name: Zohar Ziv

  Title: Chief Financial Officer

S -1



--------------------------------------------------------------------------------



 



     

  BANK OF AMERICA, N.A., as Administrative Agent
 
   

  By:                                                             

  Name: Ken Puro

  Title: Vice President

S -2



--------------------------------------------------------------------------------



 



     

  BANK OF AMERICA, N.A., as Lender, Swing Line Lender and Issuing Lender
 
   

  By:                                                             

       Name:                                         

       Title:                                         

S -3



--------------------------------------------------------------------------------



 



Schedule A

A. From each of EMI, Upshot, SCI, Logistix, Pop Rocket and EMAK Worldwide (the
“New Subsidiaries”):

     1. Executed Security Agreement Counterpart;

     2. Executed Subsidiary Guaranty Counterpart;

     3. Secretary’s Certificate certifying as to the attached Resolutions and
incumbency certificate;

     4. UCC-1 Financing Statements;

     5. Good Standing Certificate from the Secretary of State of the State of
Delaware; and

     6. Certificate of Incorporation certified by the Secretary of State of the
State of Delaware.

B. From the Company:

     1. Executed Pledge Supplement;

     2. Updated Schedules to the Credit Agreement and the Security Agreement in
the form attached as Exhibit B to this Agreement;

     3. Stock Certificates for each of the New Subsidiaries with blank Stock
Powers attached;

     4. Secretary’s Certificate certifying as to the incumbency certificate;

     5. Good Standing Certificate from the Secretary of State of the State of
Delaware; and

     6. Certificate of Incorporation certified by the Secretary of State of the
State of Delaware.

C. From EMHK and CMI:

     1. Good Standing Certificate from the Secretary of State of the State of
Delaware; and

     2. Certificate of Incorporation certified by the Secretary of State of the
State of Delaware.

A - 1



--------------------------------------------------------------------------------



 



C. From JGI:

     1. Good Standing Certificate from the Secretary of State of the State of
Delaware;

     2. Certificate of Incorporation certified by the Secretary of State of the
State of Delaware; and

     3. UCC-1 Financing Statements.

A - 2